DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Pg 1, line 16:  “institutes, “farmers” should be “institutes, and farmers”.
Pg 1, line 16: “efforts” should be “effort”.
Pg 1, line 19: “has” should be “have”.
Pg 1, line 24: “tacking” should be “tackling”.
Pg 2, line 3: “for” should be after “accounted”.
Pg 2, line 11: “short, there” should be “short. There”.
Pg 2, line 13: “and” should be replaced with a comma.
Pg 2, line 18: “has” should be “have”.
Pg 3, line 15: “at very” should be “at a very”.
Pg 4, line 23: “from right” should be “from the right”.
Pg 7, line 18: “it is discarded” should be “they are discarded”.
Pg 7, line 24: “It is further” should be “They are further”.
Pg 7, line 26: “dry fruits, spices, dried fresh fruit” should be “dry fruits and spices”.
Pg 8, line 1: “homogenize, cook” should be “homogenize and cook”.
Pg 10, line 13: “proteins (28.5-32.5) grams, carbohydrates (250-254.5grams)” should be “proteins (28.5-32.5 grams), carbohydrates (250-254.5 grams)”.
Pg 12, line 15: Remove “Being”.
Pg 13, line 23: “(42-45) grams” should be “(42-45 grams)”.
Pg 14, line 27: “is also sufficient” should be “are also sufficient”.
Pg 15, line 7: “high quality of weeds” should be “high quality weeds”.
Pg 15, line 7: “are safe” should be “is safe”.
Pg 15, line 11: “case of only special” should be “case of special”.
Pg 16, line 14: “chilly” should be “chili”.
Pg 17, line 12: “chilly” should be “chili”.
Appropriate correction is required.

Claim Objections
Claim 12 is objected to because of the following informalities: 
“chilly” should be “chilis”.  
Claim 12 is dependent on claim 11.  It would be clearer to depend on claim 10.
Claims 1 – 6 are objected to because of the following informalities:
Taxonomic names should be italicized.
Claims 7, 8, and 10 are objected to because of the following informalities:
“claims” should be “claim”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 – 6 recite the limitation "the cornmeal" in “b.” of each claim.  There is insufficient antecedent basis for this limitation in the claims.
Claim 7 recites the moisture content as 14% but does not quantify it with a unit of measure (vol, mass, etc).
Claims 7 – 13 recite “A dietary nutritional formulation as claimed in claim…”  It is unclear if these are new, independent inventions or dependent upon previous claims and therefore lack antecedent basis.  For the purpose of compact prosecution, “A dietary nutritional formulation as claimed in claim…” in claims 7 – 12 is being understood to mean a set of dependencies.  For claim 13, the claim is interpreted to be independent as the claim stipulates the dietary nutritional formulation being added to other components and does not further limit the dietary nutritional formulation itself.  If these claims are supposed to be dependent, the claim should read “The dietary nutritional formulation as claimed in claim…”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US-20140212453-A1) in view of Adhikari (NPL – Adhikari), Jarvie (NPL – Jarvie) and Wild (NPL – Wild).  While the publication date of Wild is not available, the earliest comment in the reference is March 26, 2015.  Therefore, Wild must have been available March 26, 2015 as prior art.
Regarding claim 1, Chang teaches the creation of a snack system with dandelion, amaranth, and lamb’s quarter [Paragraph 0043].  A cornmeal batter can be used as a coating [Claim 26].  
Chang does not teach the inclusion of stinging nettle, the exclusion of the nettles from the stinging nettle plant, or the exclusion of the unwanted parts of the dandelion roots.  Also, Chang does not explicitly disclose the recited dietary nutritional formulation to meet the recommended dietary allowance of a healthy human being of age above 12 years.
Wild teaches the use of fresh nettles in a variety of recipes [pgs 5 – 10].  Wild also teaches that fresh nettles are high in chlorophyll, vitamins, minerals, protein, and amino acids [pg 4, Eating Nettles].  

Adhikari teaches the removal of nettles from the stinging nettle plant [pg 8, Instructions].  Adhikari discloses that the leaves of the stinging nettle plant are covered in small “hairs” or nettles which release potentially pain-inducing toxins [pg 119, Col 1, Introduction].
It would have been obvious to one having ordinary skill in the art at the time of the effective filing of the invention to modify the Chang reference with the Wild reference to remove the nettles from the leaves of the stinging nettle plant so as to avoid the toxins found in them.
Jarvie teaches the removal of the roots from the dandelion weed before adding them to the weed mixture.  Preparation of the root is labor intensive, requiring digging it out of the ground and peeling it.  In addition, the root has little flavor [pg 2, Paragraph 2].
It would have been obvious to one having ordinary skill in the art at the time of the effective filing of the invention to modify the Chang reference with the Jarvie reference to remove the roots as they are labor intensive and provide little flavor.
Chang, Adhikari, Jarvie, and Wild disclose the claimed invention except for the amount of each ingredient in the dietary nutritional formulation.  It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify the amounts of the four weeds and cornmeal, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  One would have been motivated to modify the amounts of the different ingredients for the purpose of finding the optimal nutritional values for the target audiences.
Further while the combination of references does not explicitly state the recited dietary nutritional formulation to meet the recommended dietary allowance of a healthy human being of age 
Regarding claims 8 and 9, Chang teaches that the snack can be roasted [Claim 1].  Since the cornmeal is acting as a coating, it will be roasted as the snack cooks.  Coconut oil can be included [Paragraph 0045].
Chang, Adhikari, Jarvie, and Wild disclose the claimed invention except for the amount of coconut oil included in the dietary nutritional formulation.  It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to change the amount of coconut oil added to the formulation to be 15 grams, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to determine the amount of fat to add for the purpose of creating a desired nutritional profile.
Claims 2 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Adhikari, Jarvie, Wild and Grow Organic (NPL – Grow).
Regarding claims 2 – 6, as shown above the Chang, Adhikari, Jarvie, and Wild references disclose each of the claimed limitations except for using dried weeds, or the intended use of meeting the recommended dietary allowance of a malnourished human being, children suffering from Marasmus or Kwashiorkor, a healthy human being of age between 1 to 6 years, a healthy human being of age between 7 to 9 years, or a healthy human being of age above 12 years.
Grow Organic teaches that dehydrating food preserves it by removing the moisture bacteria need to grow [How and Why Does Drying Food Work?]. 
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify the dietary nutritional formulation of Chang, Adhikari, Jarvie, and Wild by dehydrating the weeds as called for by Grow Organic so as to discourage bacterial growth and preserve the formulation.
.
Claims 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chang, Adhikari, Jarvie, and Wild as applied to claim 1 above, and further in view of Serious (NPL – Serious) and Betty (NPL – Betty).
Regarding claim 10, Chang teaches the use of flavoring ingredients in a snack food [Paragraph 0042 – 0043].
Regarding claim 11, Chang teaches the use of apples in a snack food [Paragraph 0042].
Chang does not teach the use of dried fruit.
Betty teaches using dried apples in a breakfast bar.  Serious discloses the use of dried fruit in recipes imparts a unique sweetness and flavor as well as an interesting texture.
It would have been obvious to one having ordinary skill in the art at the time of the effective filing of the invention to substitute the dried apples of Betty for the apples of Chang because this would provide a flavor, sweetness, and texture.
Regarding claim 12, Chang teaches using spices such as allspice, turmeric, mustard, and chili as flavoring ingredients. [Paragraphs 0043].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chang, Adhikari, Jarvie, and Wild as applied to claim 1 above, and further in view of Grow Organic.
Regarding claim 7, Chang, Adhikari, Jarvie, and Wild do not teach the moisture content of the dried weeds.  Grow Organic teaches that dehydrating food preserves it by removing the moisture bacteria need to grow [How and Why Does Drying Food Work?].
	It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify the combination of Chang and Adhikari to adjust the moisture content of the dried weeds to be not more than 14%, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the weeds’ moisture content for the purpose of determining the necessary moisture content to inhibit bacterial growth.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Veggigoddess (NPL – Veggigoddess) in view of The American Heart Association (NPL – AHA).  Veggigoddess’ earliest comment is January 25, 2004.  Therefore, Veggigoddess must have existed before the effective filing date of the claimed invention.
Regarding claim 13, Veggigoddess teaches making pakoras with a flour and water batter, and adding spices and inclusions [Ingredients, Directions].  
Veggigoddess does not teach the use of the dietary nutritional formulation of claim 1.
Chang, Adhikari, and Wild teach a dietary nutritional formulation.
The American Heart Association teaches that healthy ingredient substitutions can be made to cut down on sodium, sugar, saturated and trans fats, and cholesterol as well as maintaining overall health eating habits.
It would be obvious to one having ordinary skill in the art at the time of the effective filing of the invention to replace the flour of Veggigoddess with the dietary nutritional formulation of Chang, Adhikari, and Wild so as to create pakoras that have decreased sodium, sugar, fat, and cholesterol.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688.  The examiner can normally be reached on M-R 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791